                                                                   u.s.iJ!::f;;;cTCOUir
                IN THE UNITED STATES DISTRICT COURT FOR                     •••'•AH 01V.
                      THE SOUTHERN DISTRICT OF GEORGIA
                                                                            19 PH I; 92
                                SAVANNAH DIVISION                           '•

ASHLEY F. CUMMINGS,                                              LLEuiC
                                                                      SOT   1 jI.

      Plaintiff,

V.                                              CASE NO. CV418-244


BIGNAULT & CARTER, LLC, W.
PASCHAL BIGNAULT, and LORI A.
CARTER,

      Defendants.




                                   ORDER


      Before the Court is the parties' Motion to Seal. (Doc. 10.)

In their motion, the parties request that this Court allow the

parties to file a proposed settlement agreement under seal or,

alternatively, for this Court to conduct an in camera review of

the   settlement      agreement.   The   parties      contend     that      the     Court

should allow the proposed settlement to be filed under seal or

reviewed in camera to ensure confidentiality of the agreement.

After careful review, the parties' motion is denied.

      This    case     arises    under   the     Fair    Labor     Standards          Act


("FLSA"). Pursuant to the          FLSA this      Court must scrutinize any

proposed     FLSA    settlement.   Lynn's      Food   Stores,     Inc.      v.      United

States, 679 F.2d        1350,   1354   (11th   Cir. 1982). This Court will

approve a compromised claim only if the settlement "is a fair

and   reasonable      resolution    of   a   bona     fide   dispute     over         FLSA
